                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


 AMANDA I. DOWDELL,

                        Plaintiff,

        v.                                                Civil Action 2:19-cv-1430
                                                          Judge George C. Smith
                                                          Magistrate Judge Chelsey M. Vascura
 COMMISSIONER OF SOCIAL
 SECURITY,

                        Defendant.



                            REPORT AND RECOMMENDATION

       Plaintiff, Amanda I. Dowdell (“Plaintiff”), brings this action under 42 U.S.C. § 405(g) for

review of a final decision of the Commissioner of Social Security (“Commissioner”) denying her

application for supplemental security income benefits. This matter is before the Court on

Plaintiff’s Statement of Errors (ECF No. 9), the Commissioner’s Memorandum in Opposition

(ECF No. 15), and the administrative record (ECF No. 16). For the reasons that follow, it is

RECOMMENDED that Plaintiff’s Statement of Errors be OVERRULED and that the

Commissioner’s decision be AFFIRMED.

                                     I.     BACKGROUND

       Plaintiff filed her application for Title XVI Supplemental Security Income Benefits on

March 25, 2015, alleging that she had been disabled since June 10, 2012. (R. 298.) On October

17, 2017, following administrative denials of Plaintiff’s application initially and on

reconsideration, a hearing was held before Administrative Law Judge Matthew Winfrey (the

“ALJ”). (Id. at 58–82.) Plaintiff, represented by counsel, appeared and testified. Vocational
expert Carl Hurtung (the “VE”) also appeared and testified at the hearing. On April 12, 2018,

the ALJ issued a decision denying benefits. (Id. at 152–73.) However, on June 4, 2018, the

Appeals Council vacated that decision and remanded the case to address discrepancies in the

ALJ’s residual functional capacity (“RFC”)1 and the hypothetical RFC actually posed to the VE

at the October 17, 2017 hearing, and to clarify the weight given to a medical consultant’s

opinion. (R. 176–77.) Accordingly, a second hearing was held before the same ALJ on

November 8, 2018. (Id. at 83–117.) Plaintiff, represented by counsel, appeared and testified.

VE Brian Womer, M.S., and Medical Expert (“ME”) Michael Lace, Psy.D., also appeared and

testified at the hearing. On November 30, 2018, the ALJ issued a decision finding that Plaintiff

was not disabled within the meaning of the Social Security Act. (Id. at 36–51.) On February 14,

2019, the Appeals Council denied Plaintiff’s request for review and adopted the ALJ’s decision

as the Commissioner’s final decision. (R. 1–4.) Plaintiff then timely commenced the instant

action. (ECF No. 1.)

       In her Statement of Errors (ECF No. 9), Plaintiff represents that her sole contention of

error is that the ALJ failed to properly evaluate the mental health evidence of record. However,

from review of the Statement of Errors as a whole, it appears Plaintiff’s real contention of error

is that the ALJ erred in weighing the mental health opinion evidence.

                          II.    RELEVANT RECORD EVIDENCE

       The ALJ’s decision summarized the following mental health evidence of record.




1
 A claimant’s RFC is an assessment of “the most [he] can still do despite [his] limitations.” 20
C.F.R. § 404.1545(a)(1).
                                                 2
A.      Mental Health Symptoms

        1.     Plaintiff’s Reports and Testimony

        In March 2015, Plaintiff reported in her application for Supplemental Security Income

Benefits that she suffered from anxiety, multiple personality disorder, depression, and adjustment

disorder. (R. 43, 340). In April 2015, she reported as part of her benefits application that mental

illness limited her ability to stay at work because she worried about things happening outside of

work that she could be taking care of. (R. 43, 348.) In August 2015, she further reported that,

because of her pregnancy, she was unable to take multiple medications that she needed. (R. 43–

44, 365.) In December 2015, she reported that she had posttraumatic stress disorder and was

more distrustful and stressed due to her children being molested while in foster care. (R. 44,

370.)

        At the October 2017 hearing, Plaintiff testified she last worked in September 2017 and

stopped because she had an altercation with a customer and had a breakdown over her daughter.

She said that she could no longer be hired because she was not reliable. She further testified that

she could not work because she could not deal with losing her children and could not stop

thinking about them. Plaintiff said that, when she took her medication, she slept for 12 hours and

awakened feeling disoriented. (R. 68.) Yet, she later said that her medications did not help her

sleep. (R.71.) Plaintiff indicated that she became overwhelmed going to the store and was

overwhelmed seeing people who knew about her children or who knew her. She also said that it

was hard for her to concentrate on television or a magazine, adding that she could concentrate on

something small but not if it was something important. Plaintiff stated that she had

anxiety/panic attacks if there were too many people in a store and that her panic attacks lasted 2

to 45 minutes depending on what was going on in her life. She added that being out of control

and not being able to accomplish anything upset her. (R. 44, 63–75.)

                                                 3
       At the November 2018 hearing, Plaintiff testified that she had a fear of the unknown and

was unable to control her emotions. She said that she stopped taking medication because she

was sleeping all day and added that she was now only on Prozac and did not experience any

significant side effects from this medication. Plaintiff testified that she was “pretty good” at

multitasking. She said that her life currently revolved around trying to get custody of her

children and also that she was in the process of divorcing her husband, who was abusive.

Plaintiff admitted that she continued to use marijuana, which she obtained from friends. She said

that work overwhelmed her and that she was unable to concentrate. (R. 44, 88–97.)

       2.      Treatment Notes and Evaluations

       In October 2014, Plaintiff was treated in an emergency room for injuries from a domestic

dispute, but she was alert and fully oriented, and she had a normal mood and affect. (R. 44, 543.)

       A February 2015 mental status exam by Plaintiff’s treating mental health counselor

demonstrated restlessness and depressive affect and mood, but her intellectual functioning was

not remarkable, and her memory was intact. Plaintiff presented with no suicidal/homicidal

ideation and no signs or symptoms of a formal thought disorder. She was alert, attentive, and

maintained good eye contact. Plaintiff was diagnosed with adjustment disorder with mixed

anxiety and depressed mood, mood disorder NOS (not otherwise specified), personality disorder,

and cannabis abuse. Plaintiff displayed no psychotic thoughts, her memory was not impaired,

and her attention and concentration were within normal limits. Her affect included some

tearfulness. (R. 44–45, 425–33.)

       In March 2015, Plaintiff was treated in an emergency room for dizziness and emesis, but

presented with normal mood, affect, behavior, judgment, and thought content. (R. 45, 465.)

       In June 2015, psychologist Steven Meyer, Ph.D., performed a consultative examination

and diagnosed Plaintiff with adjustment disorder with depression and anxiety and personality
                                                  4
disorder. Plaintiff was noted to be clean but unkempt. She displayed good eye contact was good

and normal expressiveness with no flight of ideas or poverty of speech. Plaintiff’s thought

processes were well organized. Her affect was constricted and mood mildly dysphoric and

anxious. Plaintiff endorsed symptoms of depression but denied suicidal ideation. She displayed

overt signs of anxiety, such as fidgetiness, but no symptoms or signs of a formal thought

disorder. Plaintiff denied feeling traumatized by negative life events. She was able to

understand simple and moderately complex instructions. She repeated five digits forward and

five in reverse. Plaintiff’s short-term memory was estimated to be below average, but she was

able to interpret proverbs, and her long-term memory was average. Plaintiff’s concentration was

good, and her persistence and pace were average. (R. 45, 539–44.)

       In August 2015, Plaintiff represented to her counselor that things were going “good” and

that she was feeling better. Plaintiff was observed to be alert, attentive, and cooperative, and she

maintained good eye contact and actively participated in the therapy session. Plaintiff’s affect

was described as pleasant and her mood congruent. (R. 45, 548.)

       From December 22, 2015, through April 18, 2016, Plaintiff attended counseling sessions

and was noted to have normal speech with no looseness of associations or abnormal thought

processes, including no hallucinations or delusions. Plaintiff displayed intact memory with no

impairment in concentration and attention, though her affect was tearful at times. She was

diagnosed with major depressive disorder, anxiety disorder NOS (not otherwise specified), and

cannabis dependence. (R. 45, 657–65.)

       In April and May 2016, while being treated for various minor physical issues, Plaintiff

displayed a normal mood, affect, and behavior. (R. 45, 1108, 1114, 1118.)




                                                 5
       A June 2016 counseling note indicated that Plaintiff was feeling better. She was alert and

attentive and maintained good eye contact. Her affect was constricted but appropriate, and her

mood was congruent. (R. 45, 545.)

       In November 2016, laboratory tests ordered after Plaintiff attended the emergency room

for headache pain were positive for cocaine and marijuana. Plaintiff presented with full

orientation and a normal affect. (R. 45, 931, 936.)

       In December 2016, emergency room treatment records for lower back pain, headache,

vomiting, and fatigue document that Plaintiff displayed a normal mood, affect, behavior, and

thought content. (R. 45, 1241.)

       A January 2017 depression screening by a primary care physician demonstrated minimal

depression, and she again displayed a normal mood, affect, behavior, judgment, and thought

content. (R. 45, 951.)

       However, later in January 2017, Plaintiff presented at an emergency room with suicidal

ideation due to trouble keeping custody of her children. A toxicology report was positive for

cocaine and marijuana, and Plaintiff reported of auditory and visual hallucinations for the past

couple of days, though she later denied hallucinations. (R. 45, 1246, 1253–54.) On a mental

status exam, her eye contact was poor, but she was cooperative and spontaneous. There were no

observed psychomotor abnormalities. Plaintiff’s speech was normal, her mood depressed, and

her affect constricted. Plaintiff’s thought process was goal directed with no loosening of

associations, and her attention and concentration were intact. Her recent and remote memory

was also intact, and her intelligence was estimated as average. Plaintiff’s diagnoses were

adjustment disorder with mixed emotions and polysubstance dependence. (R. 45, 1255.) She




                                                 6
was admitted to the hospital for observation, but she denied suicidal ideation and was discharged

the following day. (R. 45, 1256.)

        An April 2017 depression screening by a primary care physician was negative. (R. 46,

970.)

        In May 2017, Plaintiff stated to a mental health counselor that she was trying to get back

custody of her daughter and was trying to get clean from drugs. (R. 46, 988.) She represented

that she did not have suicidal ideation. Plaintiff’s diagnoses were disruptive mood dysregulation

disorder, adjustment disorder with anxiety, borderline personality disorder, and cocaine use with

unspecified cocaine-induced disorder. (R. 46, 995.)

        In September 2017, Plaintiff reported to her mental health counselor continuing anxiety

and loss of interest since losing custody of her children, but she denied suicidal ideation and

reported that her boss at Burger King was very lenient about her missing work. She also

admitted to running around with “bad people on drugs.” (R. 46, 1291.)

        In October 2017, Plaintiff reported to a primary care physician that she felt depressed and

anxious but denied suicidal ideation, hallucinations, and medication side effects. On mental

status exam, she was casually dressed, cooperative, and spontaneous. Her eye contact was good,

and she was alert and oriented times three with no psychomotor abnormality. Plaintiff’s gait was

steady, her speech normal, and her affect constricted and tearful but without abnormal thought

content. Plaintiff’s thought process was goal directed with no loosening of association, and her

concentration and attention were intact. Plaintiff was diagnosed with major depressive disorder

and polysubstance dependence, and her medications were adjusted. (R. 46, 1331–32.)

        In November 2017, Plaintiff presented to her treating social worker as anxious and

crying, but she displayed appropriate behavior, good eye contact, normal and pressured speech,



                                                 7
concrete thought process, alertness, and fair insight and judgment, with no suicidal ideation. (R.

46, 1433.) She had similar mental status exam findings near the end of the month, and she had

intact recent and remote memory. (R. 46, 1435–36.) In December 2017, Plaintiff reported daily

marijuana use and had an anxious and sad mood, but otherwise substantially normal mental

status functioning. (R. 46, 1438.)

         In January 2018, Plaintiff reported to her psychiatrist that she was having frequent

nightmares but denied suicidal ideation, hallucinations, and delusions. She had a depressed

mood and constricted and tearful affect, but otherwise normal mental status functioning. (R. 46,

1440.)

         In February 2018, Plaintiff presented to the emergency department with deliberate self-

cutting behavior, stating she thought it would make her feel better. She denied suicidal ideation

and hallucinations, though she reported using marijuana daily. A physical exam revealed

multiple superficial abrasions on both distal forearms but no gaping lacerations or active

bleeding. Plaintiff’s mood was anxious, but her speech normal. She was cooperative and not

agitated, aggressive, or combative. She was prescribed medication to treat anxiety. Plaintiff

stated that “her lawyer recently told her that is (sic) she has any [history] of cutting or current

episodes that she needs it documented so they can put it in her court case.” She further noted

that she was too stressed to work, adding that “getting a job would also hurt her chances of

getting her [Social Security Disability Benefits] as well.” Plaintiff’s toxicology results were

positive for marijuana but not cocaine. (R. 46, 1345–49, 1353.)

         In early March 2018, Plaintiff’s treating social worker noted she displayed an anxious

and irritable mood but otherwise normal mental status findings. (R. 46, 1449.) On March 30




                                                   8
and April 1, 2018, Plaintiff was fully oriented and had a normal mood and affect at two

emergency department visits. (R. 46, 1388, 1396.)

         A June 2018 depression screening by a primary care provider indicated depression. (R.

46, 1491.)

         In mid-July 2018, Plaintiff told her treating social worker that she had not attended

counselling because she had been working about four hours weekly for two months. (R. 46,

1494.)

         In late July 2018, Plaintiff reported to her psychiatrist that she was not doing well and

was very irritable after not taking any medication for a few months. Plaintiff had normal mental

status exam findings except for a stressed mood and constricted affect. Her attitude was

cooperative. (R. 46, 1473–74.)

         An August 2018 depression screening with her primary care physician indicated no

depression. (R. 46, 1501).

         In early September 2018, Plaintiff brought her boyfriend to a therapy session with her

treating social worker. Plaintiff was loud and disruptive in the session, screaming and using

profanity at her boyfriend. (R. 46–47, 1504.)

         In late September 2018, Plaintiff reported to her primary care physician that she had

anger issues and was feeling depressed, but that she had no manic symptoms, suicidal thoughts,

or side effects from medications. Her attitude was cooperative. (R. 47, 1507–08.)

B.       Activities of Daily Living

         In April 2015, Plaintiff completed a function report stating that she drove all day to “find

money,” cleaned, took care of her personal needs, prepared quick meals, swept, did laundry,

washed dishes, shopped, and socialized 2 to 3 times per month. She reported that she had no

problem with personal care, but did require reminders to take care of her personal needs and
                                                   9
grooming and to take her medicine. She reported that she could count change, handle a savings

account, and use a checkbook, but did not have money to pay bills. Plaintiff endorsed difficulty

maintaining attention and handling stress, but acknowledged that she could satisfactorily follow

instructions and handle changes in routine. (R. 42, 349–55.)

       During a consultative examination with Dr. Stephen Meyer in June 2015, Plaintiff

reported spending a “good part of the day” on YouTube and Facebook. She stated that she talks

with her mother on the phone a couple times per week and sees her once per month. Plaintiff

reported doing her own cleaning, cooking, and shopping. (R. 42, 541.)

       At the October 2017 hearing, Plaintiff testified that her activities of daily living included

driving twice a week, grocery shopping once a month, watching television, washing dishes,

doing laundry, reading, occasionally taking out the trash, and talking with her mother. (R. 42,

63, 69, 71, 73, 75.)

       At the November 2018 hearing, Plaintiff testified that her activities of daily living

included grocery shopping once a month, watching television, using Facebook to interact with

friends, washing dishes, folding laundry, and cooking. She said she had no problems with self-

care and was “pretty good” at multitasking. She further stated that she had two or three good

friends and that a friend might call or stop by; however, sometimes she would come up with an

excuse not to see her friends. Plaintiff’s hobbies included coloring, Yahtzee, and watching

movies. (R. 42, 93–99.)

                                III.    THE ALJ’S DECISION

       On November 30, 2018, the ALJ issued a decision finding again that Plaintiff was not

disabled within the meaning of the Social Security Act. (R. 36–51.) At step one of the




                                                10
sequential evaluation process,2 the ALJ found that Plaintiff had not engaged in substantial

gainful activity since her application date March 21, 2015. (Id. at 38.) At step two, the ALJ

found that Plaintiff has the severe impairments of morbid obesity, substance abuse disorder, and

affective, anxiety, and personality-related disorders. (Id.) He further found at step three that

Plaintiff did not have an impairment or combination of impairments that met or medically

equaled one of the listed impairments described in 20 C.F.R. Part 404, Subpart P, Appendix 1.

(Id. at 41–43.) At step four of the sequential process, the ALJ set forth Plaintiff’s RFC as

follows:

         The claimant has the residual functional capacity (RFC) to perform medium work
         as defined in 20 CFR 416.967(c). She can perform work that is not at a production
         rate pace, such as with assembly line work. She can perform routine tasks with
         occasional changes in tasks or the workplace. She must not engage in work-related
         travel or commercial driving. Her job duties must not include conflict resolution,
         evaluation of others, or persuasion of others. She must have no contact with illegal
         substances.

(Id. at 43.)



2
  Social Security Regulations require ALJs to resolve a disability claim through a five-step
sequential evaluation of the evidence. See 20 C.F.R. § 404.1520(a)(4). Although a dispositive
finding at any step terminates the ALJ’s review, see Colvin v. Barnhart, 475 F.3d 727, 730 (6th
Cir. 2007), if fully considered, the sequential review considers and answers five questions:

    1.         Is the claimant engaged in substantial gainful activity?
    2.         Does the claimant suffer from one or more severe impairments?
    3.         Do the claimant’s severe impairments, alone or in combination, meet or equal the
               criteria of an impairment set forth in the Commissioner’s Listing of Impairments, 20
               C.F.R. Subpart P, Appendix 1?
    4.         Considering the claimant’s residual functional capacity, can the claimant perform his
               or her past relevant work?
    5.         Considering the claimant’s age, education, past work experience, and residual
               functional capacity, can the claimant perform other work available in the national
               economy?

See 20 C.F.R. § 404.1520(a)(4); see also Henley v. Astrue, 573 F.3d 263, 264 (6th Cir. 2009);
Foster v. Halter, 279 F.3d 348, 354 (6th Cir. 2001).

                                                   11
       At step five of the sequential process, the ALJ, relying on the VE Womer’s testimony,

found that Plaintiff was capable of making a successful adjustment to other work that existed in

significant numbers in the national economy. (Id. at 51.) The ALJ therefore concluded that

Plaintiff was not disabled under the Social Security Act. (Id.)

                               IV.     STANDARD OF REVIEW

       When reviewing a case under the Social Security Act, the Court “must affirm the

Commissioner’s decision if it ‘is supported by substantial evidence and was made pursuant to

proper legal standards.’” Rabbers v. Comm’r of Soc. Sec., 582 F.3d 647, 651 (6th Cir. 2009)

(quoting Rogers v. Comm’r of Soc. Sec., 486 F.3d 234, 241 (6th Cir. 2007)); see also 42 U.S.C.

§ 405(g) (“[t]he findings of the Commissioner of Social Security as to any fact, if supported by

substantial evidence, shall be conclusive . . . .”). Under this standard, “substantial evidence is

defined as ‘more than a scintilla of evidence but less than a preponderance; it is such relevant

evidence as a reasonable mind might accept as adequate to support a conclusion.’” Rogers, 486

F.3d at 241 (quoting Cutlip v. Sec’y of Health & Hum. Servs., 25 F.3d 284, 286 (6th Cir. 1994)).

       Although the substantial evidence standard is deferential, it is not trivial. The Court must

“‘take into account whatever in the record fairly detracts from [the] weight’” of the

Commissioner’s decision. TNS, Inc. v. NLRB, 296 F.3d 384, 395 (6th Cir. 2002) (quoting

Universal Camera Corp. v. NLRB, 340 U.S. 474, 487 (1951)).

       Nevertheless, “if substantial evidence supports the ALJ’s decision, this Court defers to

that finding ‘even if there is substantial evidence in the record that would have supported an

opposite conclusion.’” Blakley v. Comm’r of Soc. Sec., 581 F.3d 399, 406 (quoting Key v.

Callahan, 109 F.3d 270, 273 (6th Cir. 1997)). Finally, even if the ALJ’s decision meets the

substantial evidence standard, “a decision of the Commissioner will not be upheld where the

SSA fails to follow its own regulations and where that error prejudices a claimant on the merits
                                                 12
or deprives the claimant of a substantial right.” Bowen v. Comm’r of Soc. Sec., 478 F.3d 742,

746 (6th Cir. 2007).

                                       V.     ANALYSIS

       Plaintiff’s sole contention of error is that the ALJ failed to properly weigh the mental

health evidence of record in arriving at Plaintiff’s RFC. The undersigned will address the

evidence supporting the ALJ’s RFC, as well as each of the mental health opinions that Plaintiff

contends were not afforded sufficient weight by the ALJ, in turn.

A.     The ALJ’s RFC was supported by substantial evidence.

       The ALJ must consider all medical opinions that he or she receives in evaluating a

claimant’s case. 20 C.F.R. § 416.927(c) (“Regardless of its source, we will evaluate every

medical opinion we receive.”). The applicable regulations define medical opinions as

“statements from acceptable medical sources that reflect judgments about the nature and severity

of your impairment(s), including your symptoms, diagnosis and prognosis, what you can still do

despite impairment(s), and your physical or mental restrictions.” 20 C.F.R. § 416.927(a)(1); see

also SSR 96–8p, 1996 WL 374184, *7 (July 2, 1996) (“The RFC assessment must always

consider and address medical source opinions.”).

       The ALJ is charged with the final responsibility for determining a claimant’s residual

functional capacity. See 20 C.F.R. § 404.1527(d)(2) (the final responsibility for deciding the

residual functional capacity “is reserved to the Commissioner”). Moreover, the Social Security

Act and agency regulations require an ALJ to determine a claimant’s residual functional capacity

based on the evidence as a whole. 42 U.S.C. §§ 423(d)(5)(B), 1382c(a)(3)(H)(i) (incorporating

§ 423(d) for Title XVI); 20 C.F.R. § 404.1545(a) (“the ALJ . . . is responsible for assessing your

residual functional capacity”). As the court recognized in Henderson v. Comm’r of Soc. Sec.,

No. 1:08-cv-2080, 2010 WL 750222 (N.D. Ohio March 2, 2010), the ALJ is charged with

                                                13
evaluating several factors in determining the residual functional capacity, including the medical

evidence (not limited to medical opinion testimony) and the claimant’s testimony. Id. at *2

(citing Webb v. Comm’r of Soc. Sec., 368 F.3d 629, 633 (6th Cir. 2004); Social Security Ruling

96-5p; Social Security Ruling 96-8p).

        An ALJ’s residual functional capacity assessment is based upon consideration of all

relevant evidence in the case record, including medical evidence and relevant non-medical

evidence regarding what work a claimant is capable of performing. Social Security Ruling 96-

5p. Social Security Ruling 96-8p instructs that the ALJ’s residual functional capacity assessment

must be based on all of the relevant evidence in the case record, including factors such as

medical history, medical signs and laboratory findings, the effects of treatment, daily activities,

lay evidence, recorded observations, medical source statements, effects of symptoms, and

evidence from attempts to work. Social Security Ruling 96-8p.

        The applicable regulations also explain that “[a]lthough we consider opinions from

medical sources on issues such as . . . your residual functional capacity, . . . the final

responsibility for deciding these issues is reserved to the Commissioner.” 20 C.F.R.

§ 404.1527(d)(2). The regulations do not require an ALJ to rely solely upon medical opinions

when formulating a residual functional capacity, but instead explicitly require an ALJ to evaluate

medical opinions based on their consistency with and support from “medically acceptable

clinical and laboratory diagnostic techniques.” 20 C.F.R. § 404.1527(c)(2), (3), (4). Indeed, as

the Sixth Circuit has held, physician opinions “are only accorded great weight when they are

supported by sufficient clinical findings and are consistent with the evidence.” Cutlip v. Sec’y of

Health & Human Servs., 25 F.3d 284, 287 (6th Cir. 1994).




                                                  14
       In this case, the ALJ’s weighing of the mental health opinions in arriving at Plaintiff’s

RFC is supported by substantial evidence. In crafting the RFC, the ALJ assigned “significant

weight” to the opinion of Dr. Michael Lace, Psy.D., the Medical Expert who testified at the 2018

hearing. (Hearing Transcript, R. 103–11.) The ALJ observed that Dr. Lace is a certified in

clinical psychology and has specialized knowledge of the SSA program. The ALJ further noted

that Dr. Lace “listened to the testimony of the claimant, summarized the record, noted many

normal mental status exam findings, suggested that cocaine abuse could cause the claimant’s

anxiety, and concluded that the claimant would need slow-paced routine tasks and would need to

avoid illegal substances.” (ALJ Decision, R. 47.) The ALJ further explained that he found Dr.

Lace’s opinions to be “based on a longitudinal perspective of [Plaintiff’s] condition” and

“consistent with and supported by the objective clinical findings in the record.” (Id.) Of note,

the ALJ directly adopted the following limitations directly from Dr. Lace’s testimony: Plaintiff

can perform work that is not at a production-rate pace; she can perform routine tasks with

occasional changes; she must not engage in work-related travel or commercial driving; and she

must have no contact with illegal substances. (See ALJ Decision, R. 48; Lace Testimony, R.

107–08.) Thus, Dr. Lace’s opinion constitutes substantial evidence for these limitations in the

ALJ’s RFC. See Swett v. Comm’r of Soc. Sec., 886 F. Supp. 2d 656, 661 (S.D. Ohio 2012) (“A

medical expert’s opinion, based on a review of the complete case record, can constitute

substantial evidence.”) (citing Blakley, 581 F.3d at 408–09).

       The ALJ did not rely solely on Dr. Lace’s opinion, however. Indeed, the ALJ’s mental

RFC was more restrictive than Dr. Lace opined. Rather, in formulating Plaintiff’s RFC, the ALJ

also considered Plaintiff’s testimony, her treatment records, and her activities of daily living

(See ALJ Decision, R. 42, 44 (discussing Plaintiff’s ADLs); R. 44 (discussing Plaintiff’s



                                                 15
testimony); R. 44-47 (discussing Plaintiff’s treatment records and concluding that the

“longitudinal record documents generally normal or relatively normal mental status functioning,

even during periods of heightened mental symptomatology”). The ALJ acknowledged that “high

stress and intense interactions aggravate [Plaintiff’s] symptoms,” as well as her “difficulty

responding appropriately to intense interpersonal interactions” and proceeded to explain which

particular limitations were included in the RFC to accommodate these findings. The ALJ also

considered the opinions of the state agency reviewers (Dr. Cynthia Waggoner, Psy.D., and Dr.

Karen Terry, Ph.D.) in formulating Plaintiff’s mental RFC. Indeed, the ALJ included several of

their opined non-exertional limitations in the RFC he assessed—that Plaintiff’s job duties must

not include conflict resolution, evaluation of others, or persuasion of others. (See ALJ Decision,

R. 48; Dr. Waggoner’s Opinions, R. 131–32; Dr. Terry’s Opinions, R. 147.) The state agency

reviewers’ opinions also constitute substantial evidence in support of the ALJ’s RFC

determination. See, e.g., Burton v. Comm’r of Soc. Sec., 690 F. App’x 398, 401 (6th Cir. 2017)

(holding an ALJ’s opinion relying on state agency reviewers’ opinions was supported by

substantial evidence).

       In spite of this substantial evidence supporting the ALJ’s mental RFC, Plaintiff argues

that the ALJ should have included additional limitations opined by various sources. The Court

will consider each of the mental health opinions that Plaintiff contends were not afforded

sufficient weight by the ALJ.

B.     Kelly Brannon, LISW, Plaintiff’s Treating Social Worker

       Plaintiff argues that the ALJ should have credited the opinions of her treating social

worker, Kelly Brannon, LISW. Ms. Brannon completed a medical source statement regarding

Ms. Dowdell’s mental state on August 14, 2018. (R. 1482–83.) Ms. Brannon found that

Plaintiff was seriously limited in several functional areas including maintaining attention,
                                                16
sustaining an ordinary routine, making simple work-related decisions, and responding

appropriately to changes in a routine work setting. (R. 1482.) Ms. Brannon also found that

Plaintiff was unable to meet competitive standards in completing a normal workday or week,

asking simple questions, accepting instructions and responding appropriately to criticism from

supervisors, and dealing with stress. (Id.) Ms. Brannon explained that Plaintiff is impatient and

has no tolerance for others. She went on to note that Plaintiff has a quick temper, poor social

skills, and acts on impulse. (Id.) Ms. Brannon also opined that Plaintiff would miss more than

four days of work per month. (R. 1483.)

       The ALJ must consider all medical opinions that he or she receives in evaluating a

claimant’s case. 20 C.F.R. § 416.927(b). The applicable regulations define medical opinions as

“statements from acceptable medical sources that reflect judgments about the nature and severity

of your impairment(s), including your symptoms, diagnosis and prognosis, what you can still do

despite impairment(s), and your physical or mental restrictions.” 20 C.F.R. § 416.927(a)(1).

       Social workers like Ms. Brannon, however, are not “acceptable medical sources” and

instead fall into the category of “other sources.” 20 C.F.R. §§ 404.1513(d), 416.913(d).

Although the ALJ must consider opinions from “other sources” and “generally should explain

the weight given,” “other-source opinions are not entitled to any special deference.” Hill v.

Comm’r of Soc. Sec., 560 F. App’x 547, 550 (6th Cir. 2014) (citation omitted); see also Cole v.

Astrue, 661 F.3d 931, 938 n.4 (6th Cir. 2011) (noting “the importance of addressing the opinion

of a mental health counselor as a valid ‘other source’ providing ongoing care”); 20 C.F.R.

§ 416.927(f)(2) (providing that the ALJ “generally should explain the weight given to opinions

from these sources or otherwise ensure that the discussion of the evidence in the . . . decision

allows a claimant or subsequent reviewer to follow the adjudicator’s reasoning . . .”) The ALJ



                                                 17
considers “other source” opinions using the same factors for weighing a medical opinion from an

acceptable medical source, but “not every factor for weighing opinion evidence will apply in

every case because the evaluation of an opinion from a medical source who is not an acceptable

medical source . . . depends on the particular facts in each case.” 20 C.F.R. § 416.927(f)(1). The

relevant factors include the examining relationship, the length of the treatment relationship and

frequency of examination, the nature and extent of the treatment relationship, supportability of

the opinion, consistency of the opinion with the record as a whole, and the specialization of the

source. 20 C.F.R. § 416.927(c)(1)–(6).

       Here, the ALJ provided the following discussion of Ms. Brannon’s opinion:

       Social worker Kelly Brannon, LISW, opined that the claimant had many seriously
       limited mental abilities and aptitudes needed to do unskilled work, and inability to
       meet competitive standards, and she suggested that the claimant had no tolerance
       for others, poor anger management, and an inability to interact with the public
       without agitation (Ex. 23F). She additionally indicated that the claimant would
       have excessive absences from work. However, a social worker’s medical opinion
       is not included among the acceptable sources of medical evidence defined in the
       regulations (20 CFR 416.927(f)). For that reason, information provided by a social
       worker, such as Ms. Brannon, does not equal in probative value reports from those
       sources shown as being acceptable such as licensed psychologists and psychiatrists.
       Additionally, the marked and extreme limitations suggested by Ms. Brannon’s
       assessment are inconsistent with the above-summarized record, which documents
       normal or relatively unremarkable mental status findings, even during periods of
       more intense mental symptomatology. Accordingly, I give her assessment little
       weight.

(R. 49.)

       The undersigned finds no error with the ALJ’s consideration and weighing of Ms.

Brannon’s opinion. The ALJ articulated the weight he afforded the opinion and explained it was

not entitled to deference because Ms. Brannon is not an “acceptable medical source,” and not

entitled to greater weight because it was inconsistent with the record as a whole. Substantial

evidence supports the ALJ’s determination. As summarized supra, Plaintiff’s mental health

assessments consistently documented depression and anxiety, but did not reflect the type of
                                                18
extreme anger management problems described by Ms. Brannon. (R. 43–47.) Further, as the

ALJ points out, Plaintiff was able to tolerate interactions with all of her healthcare providers

without noticeable agitation. (R. 48.) Accordingly, the undersigned finds that the ALJ’s

evaluation of Ms. Brannon’s opinions are supported by substantial evidence.

C.     Dr. Stephen Meyer, Ph.D., Consulting Examiner

       Plaintiff next contends that the ALJ did not give sufficient weight to the opinions of Dr.

Stephen Meyer, Ph.D., a consulting examiner for the Ohio Division of Disability Determination.

(R. 539–44.)

       Dr. Meyer performed a consultative examination of Plaintiff on June 10, 2015, after

which he diagnosed Plaintiff with an adjustment disorder with depression and anxiety as well as

a personality disorder. (Id. at 542.) Dr. Meyer opined that Plaintiff “has the cognitive capacity

to understand, remember, and carryout simple and complex instructions and tasks,” “would be

expected to be able to perform adequately in a setting without strict production requirements,”

and “with considerable assistance available as needed at times of performing new tasks.” (Id. at

543.) Dr. Meyer further opined that Plaintiff “would likely require a nonsocial, solitary position,

with at most intermittent contact with coworkers and supervisors.” (Id.) Finally, Dr. Meyer

opined that, “if collateral information is consistent with her presentation today, [Plaintiff] would

not be able to withstand the stress of competitive work without mental health treatment and

medication and reaching stabilization.” (Id.)

       As a non-treating practitioner, Dr. Meyer’s opinion is not entitled to any particular

deference. Consultative examiners’ opinions must be meaningfully evaluated according to the

factors set forth in 20 CFR § 404.1527(c), but an ALJ need not give “an exhaustive factor-by-

factor analysis.” Kent v. Comm’r of Soc. Sec., 142 F. Supp. 3d 643, 650 (S.D. Ohio 2015)

(quoting Francis v. Comm’r of Soc. Sec., 414 F. App’x 802, 804 (6th Cir. 2011)). Because a
                                                 19
consultative examiner usually meets with the claimant only once, they usually do not have an on-

going treatment relationship with the claimant to trigger the deference owed to treating

physicians. Andres v. Comm’r of Soc. Sec., 733 F. App’x 241, 245–46 (6th Cir. 2018) (the

absence of an on-going treatment relationship means “the ALJ is entitled to give less weight to

the consultative examiner’s opinion”) (citing Staymate v. Comm’r of Soc. Sec., 681 F. App’x

462, 467 (2017)).

       The ALJ provided the following discussion of Dr. Meyer’s opinions:

       I give partial weight to the opinion of Dr. Meyer, who performed the above-
       summarized independent psychological evaluation (Ex. 7F). Dr. Meyer stated that
       the claimant would be able to carry out complex instructions and tasks. However,
       he also offered that the claimant would not be able to withstand the stress of a
       competitive work setting without treatment. Those two statements appear to be
       contradictory. He also indicated that the claimant would require a nonsocial,
       solitary position with at most intermittent contact with coworkers and supervisors,
       but the claimant was able to interact well with numerous medical and mental health
       sources and facilities of record, and the avoidance of conflict resolution, evaluation
       of others, and persuasion of others sufficiently accommodates her anger and
       irritability when confronted with intense, stressful, and/or adversarial interactions
       with others. Further, I find, based on the totality of the evidence, that her depression
       regarding her personal problems would preclude other than routine tasks. However,
       her ability to engage in daily activities, as summarized throughout this decision,
       and other inconsistencies in the record, show that she would be able to sustain in a
       work environment with only occasional changes in tasks that are not at a production
       rate pace, and that she could function properly within the low stress work
       environment those limitations entail.

(R. 48.)

       The undersigned finds no error with the ALJ’s consideration and weighing of Dr.

Meyer’s opinion. The ALJ explained he gave partial weight to Dr. Meyer’s opinion because it

was internally inconsistent and inconsistent with other evidence of record. See 20 C.F.R.

§ 416.927(c)(4) (“Generally, the more consistent a medical opinion is with the record as a whole,

the more weight we will give to that medical opinion.”). The undersigned finds that the ALJ’s

determination that Dr. Meyer’s opinion was largely inconsistent with the record is supported by


                                                 20
substantial evidence. For example, Dr. Meyer opined that Plaintiff could, at the time of the

consultative examination, carry out complex instructions, which is inconsistent with his own

opinion that she would require treatment, medication, and stabilization before she could

withstand the stress of a competitive work environment. Additionally, Dr. Meyer’s opined

limitation of a solitary work environment is inconsistent with his opined limitation that Plaintiff

would require “considerable assistance available” from coworkers and supervisors, and with the

extensive record evidence that Plaintiff had no trouble interacting with her numerous healthcare

providers. Further, Plaintiff’s reported daily activities (such as driving, cooking, cleaning,

shopping, and socializing) are inconsistent with Dr. Meyer’s opined limitations that she would

require a solitary position and would require medication and stabilization before she could

sustain the stress of a competitive work environment. See 20 C.F.R. § 416.929(a) (providing that

activities of daily living are one of the ways the Commissioner may evaluate a claimant’s

symptoms).

       Finally, the ALJ did not disregard Dr. Meyer’s opinions entirely; instead, he included

limitations in the RFC (such as limiting Plaintiff to routine tasks with only occasional changes

and precluding work at a production rate pace—which is even more restrictive than Dr. Meyer’s

opinion that Plaintiff could carry out complex instructions and tasks) to account for Dr. Meyer’s

findings that the ALJ found to be consistent with the record. Accordingly, the undersigned finds

that the ALJ’s evaluation of Dr. Meyer’s opinions are supported by substantial evidence.

D.     Dr. Cynthia Waggoner, Psy.D., and Dr. Karen Terry, Ph.D., State Agency
       Reviewers

       Finally, Plaintiff argues that the ALJ should have given greater weight to the opinions of

the two state agency reviewing psychologists. At the initial level, the state agency psychologist,

Dr. Cynthia Waggoner, Psy.D., opined that Plaintiff was limited to “simple tasks in situations


                                                 21
where a supervisor or coworker is present to explain tasks, give directions and occasionally

redirect.” (R 130.) She also opined that Plaintiff could “understand, remember, and sustain

tasks that can be learned after a short demonstration,” and could “interact occasionally in

situations that do not require resolving conflicts.” (Id. at 131.) Finally, she opined that Plaintiff

“would perform best in a static work environment without strict production standards.” (Id. at

132.) At the reconsideration level, Dr. Karen Terry, Ph.D., concurred with all of Dr. Waggoner’s

opinions, and also opined that Plaintiff could “interact occasionally and superficially with others

in situations that do not require resolving conflicts or persuading others to follow demands,” and

that Plaintiff should have “[n]o contact with the general public.” (Id. at 147.)

        Like other medical source opinions, the ALJ must consider state agency medical

opinions. See 20 C.F.R. § 416.913a(b)(1) (“Administrative law judges are not required to adopt

any prior administrative medical findings, but they must consider this evidence according to

§§ 416.920b, 416.920c, and 416.927, as appropriate, because our Federal or state agency medical

or psychological consultants are highly qualified and experts in Social Security disability

evaluation.”); SSR 96-6p, 1996 WL 374180, *2 (July 2, 1996) (administrative law judges are

required to consider state agency medical “findings of fact about the nature and severity of an

individual’s impairment(s) as opinions of nonexamining physicians and psychologists.

Administrative law judges and Appeals Council are not bound by findings made by State agency

. . . but they may not ignore these opinions and must explain the weight given to the opinions in

their decisions.”).

        The ALJ provided the following discussion of the state agency reviewers’ opinions:

        I give partial weight to the opinions of Dr. Waggoner and Dr. Terry in that the
        above-summarized record supports the need to limit the claimant to work that is not
        at a production rate pace, such as with assembly line work; to routine tasks with no
        more than occasional changes in tasks or the workplace; and to job duties that do

                                                 22
       not include conflict resolution, evaluation of others, or persuasion of others.
       However, I did phrase the claimant’s residual functional capacity in more
       vocationally relevant terms, and find that the other limitations suggested by Dr.
       Waggoner and/or Dr. Terry, such as no contact with the general public, only
       occasional contact with others, and the need for directions, explanations,
       redirection, and short demonstrations, are not necessary within the context of
       routine work with the above-pace limitations, only occasional changes, and
       avoidance of the more intense tasks of conflict resolution, evaluation of others, and
       persuasion of others.       Rather the evidence shows that the claimant’s
       symptomatology has been related to personal problems, such as the custody of her
       children and abusive relationships, but she has been able to interact appropriately
       around others. The record does not document an inability to function in work
       environments within the context of the above-identified RFC. Despite some of the
       evidence showing depressed mood, constricted affect, and some overt anxiety,
       mental status exams have generally been within normal limits. The exams have not
       shown any significant ongoing impairment in concentration and attention. Physical
       exams have also shown normal mood, affect, behavior, and thought process. There
       have been hallucinations reported once, but at that time the claimant had tested
       positive for marijuana as well as cocaine. Otherwise there have not been any signs
       or symptoms of hallucinations. The record documents work activity, ongoing
       friendships, and numerous medical and mental health treatments without difficulty
       interacting with providers, which supports an ability to generally interact with
       others within the context of the above-identified RFC that is consistent with a low
       stress work environment.

(R. 48).

       The undersigned finds no error with the ALJ’s consideration and weighing of the state

agency reviewers’ opinions. First, the ALJ directly adopted several of the state agency

reviewers’ opined limitations—namely, that Plaintiff’s job duties must not include conflict

resolution, evaluation of others, or persuasion of others. (See ALJ Decision, R. 48; Dr.

Waggoner’s Opinions, R. 131–32; Dr. Terry’s Opinions, R. 147.) The ALJ explained he gave

partial weight to Dr. Waggoner’s and Dr. Terry’s remaining opinions because, although the

record as a whole documents some issues with concentration and attention, those issues are

accommodated by the ALJ’s restrictions to routine tasks that are not at a production rate pace.

The ALJ also explained that any interpersonal difficulties supported by the record are




                                                23
sufficiently addressed with the ALJ’s preclusion of job duties involving conflict resolution,

evaluation of others, or persuasion of others. (R. 48.)

        Plaintiff takes issue with the ALJ’s failure to adopt the state agency reviewers’ opined

limitations requiring “occasional redirection” from coworkers or supervisors. Plaintiff points out

that Brian Womer, M.S., the VE at the 2018 hearing, testified that “the jobs wouldn’t allow for

. . . occasional redirection in the sense that . . . it would be available a third of the day. That’s not

really competitive work.” (R. 114–15.) Plaintiff contends that the ALJ’s restrictions do not

sufficiently account for this need for redirection, and that, based on the VE’s testimony,

Plaintiff’s need for occasional redirection is work-preclusive. (Pl.’s Statement of Errors 10, 13,

ECF No. 9.)

        The undersigned disagrees that the ALJ was required to adopt the portion of the state

agency reviewers’ opinion requiring occasional redirection. “Even where an ALJ provides ‘great

weight’ to an opinion, there is no requirement that an ALJ adopt a state agency psychologist’s

opinions verbatim; nor is the ALJ required to adopt the state agency psychologist’s limitations

wholesale.” Reeves v. Comm’r of Soc. Sec., 618 F. App’x 267, 275 (6th Cir. 2015). Here, the

ALJ found that the record as a whole did not support a requirement of occasional redirection and

that Plaintiff’s concentration difficulties were accounted for by other limitations in the RFC.

Indeed, the record is bereft of any treatment notes or reports or testimony by Plaintiff that she

would benefit from redirection. Although substantial evidence may also support an alternative

finding, the ALJ’s findings were within the ALJ’s permissible “zone of choice,” and the Court

will not re-weigh the evidence. See Blakley, 581 F.3d at 406; see also Mullen v. Bowen, 800

F.2d 535, 545 (6th Cir. 1986) (“The substantial-evidence standard allows considerable latitude to

administrative decision makers. It presupposes that there is a zone of choice within which the



                                                   24
decisionmakers can go either way, without interference by the courts.”) (quoting Baker v.

Heckler, 730 F.2d 1147, 1150 (8th Cir. 1984)).

       In sum, the undersigned finds that the ALJ’s weighing of the mental health opinions is

supported by substantial evidence and RECOMMENDS that Plaintiff’s sole contention of error

be OVERRULED.

                                       VI.     DISPOSITION

       In sum, from a review of the record as a whole, the Court concludes that substantial

evidence supports the ALJ’s decision denying benefits. For the foregoing reasons, it is

RECOMMENDED that the Court OVERRULE Plaintiff’s Statement of Errors and AFFIRM

the Commissioner of Social Security’s decision.

                            VII.    PROCEDURE ON OBJECTIONS

       If any party objects to this Report and Recommendation, that party may, within fourteen

(14) days of the date of this Report, file and serve on all parties written objections to those specific

proposed findings or recommendations to which objection is made, together with supporting

authority for the objection(s). A Judge of this Court shall make a de novo determination of those

portions of the Report or specified proposed findings or recommendations to which objection is

made. Upon proper objections, a Judge of this Court may accept, reject, or modify, in whole or in

part, the findings or recommendations made herein, may receive further evidence or may recommit

this matter to the Magistrate Judge with instructions. 28 U.S.C. § 636(b)(1).

       The parties are specifically advised that failure to object to the Report and

Recommendation will result in a waiver of the right to have the District Judge review the Report

and Recommendation de novo, and also operates as a waiver of the right to appeal the decision of

the District Court adopting the Report and Recommendation. See Thomas v. Arn, 474 U.S. 140

(1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).

                                                  25
     /s/ Chelsey M. Vascura
     CHELSEY M. VASCURA
     UNITED STATES MAGISTRATE JUDGE




26
